Title: To John Adams from John Cartwright, 29 February 1824
From: Cartwright, John
To: Adams, John


				
					Friend to Freedom!
					London 29th. February 1824
				
				Daily viewing a facsimile of your signature to that most most glorious of all human records—The Declaration of American Independence, which Independence, so early as the year 1774, expostulating with the rulers of this country, I publicly advocated, it is my request, that you will accept a two-fold work in the cause of Freedom, entitled “The English Constitution Produced and Illustrated” and an “Abridgement” thereof, with an Appendix.That, notwithstanding the separation of the two countries, you will find the Constitution of both in reality one and the same, is the gratifying conviction of your friend and political brother,
				
					John Cartwright
				
				
			